Citation Nr: 0915642	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  99-17 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an increased (compensable) rating for 
tension headaches.

3.  Entitlement to an increased disability rating for a left 
knee disability, currently rated 10 percent disabling.

4.  Entitlement to an increased disability rating for a right 
knee disability, currently rated 10 percent disabling.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to November 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In September 2001, the Veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.  

In December 2001, the Board denied the claim for entitlement 
to an increased rating for headaches, and remanded the issues 
regarding entitlement to increased ratings for the bilateral 
knees to the RO for further adjudication.  The Veteran 
appealed the portion of this decision to the extent that it 
denied an increased rating for headaches to the United States 
Court of Appeal for Veterans Claims (Court), which granted a 
Joint Motion for Remand in May 2002, vacating the portion of 
the decision which denied an increased rating for headaches.  
The claims for increased ratings for service-connected 
bilateral knee disabilities remained pending and were not 
part of the appeal before the Court.  However, these issues 
have been recertified and returned to the Board in March 2009 
following the development pursuant to such remand.  The Board 
remanded the claim for an increased rating for service-
connected headaches in July 2003 to afford further 
development in compliance with the Joint Motion and this 
matter has been returned to the Board.

While these matters were pending, the Veteran appealed a 
March 2006 rating that denied service connection for PTSD and 
this issue is now included with the other appellate issues.  

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

A review of the evidence reflects that additional development 
is necessary to afford proper adjudication of all issues on 
appeal.  In regards to the issues of entitlement to an 
increased rating for the tension headaches and for the 
disabilities affecting both knees, the most recent VA 
examinations addressing these disorders are dated in November 
2005 and are nearly 4 years old.  A November 2008 VA 
examination is noted to be limited to addressing cervical and 
lumbar spine disorders.  Due to the amount of time that has 
passed, as well as the additional evidence which has been 
received since then, the Veteran should be afforded an 
examination to address the current severity of these 
disorders.  The United States Court of Veterans Appeals 
(Court) has held that the fulfillment of the statutory duty 
to assist includes the conduct of a through and 
contemporaneous medical examination which takes into account 
the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).

Furthermore, although the November 2005 VA QTC examination 
noted the presence of arthritis, which was deemed age-related 
rather than as a progression of the patellofemoral syndrome, 
consideration of the applicability of VAOPGPREC 9- 98 and 
VAOPGCPREC 9-2004 would be warranted.  

According to VAOPGPREC 9-98, when radiologic findings of 
arthritis are present, a Veteran whose knee disability is 
evaluated under Diagnostic Codes 5257 or 5259 is also 
entitled either to a separate compensable evaluation under 
Diagnostic Code 5260 or 5261, if the arthritis results in 
compensable loss of motion, or to a separate compensable 
evaluation under Diagnostic Code 5010 if the arthritis 
results in noncompensable limitation of motion and/or 
objective findings or indicators of pain. VAOPGPREC 9-98 
(1998).  

It should be pointed out that since the knee issues were 
remanded by the Board in December 2001, the VA General 
Counsel held that separate ratings under diagnostic code 5260 
(limitation of flexion of the leg) and diagnostic code 5261 
(limitation of extension of the leg) may be assigned for a 
disability of the same knee.  VAOPGCPREC 9- 2004 (Sept. 17, 
2004).  VA Fast Letter 04-22 further clarified this General 
Counsel decision and noted that all VA examinations must 
record range of motion findings for flexion and extension. VA 
Fast Letter 04-22 also pointed out that 38 C.F.R. §§ 4.40, 
4.45 and 4.59 must still be considered and that objective 
evidence of pain on motion must still be considered if there 
is compensable limitation of flexion and extension, although 
the rules against pyramiding would only allow pain on motion 
to possibly elevate only one of the compensable evaluations 
of motion.  In light of this as well as the amount of time 
that has passed, a new VA examination should be conducted and 
the AOJ should reconsider this matter in light of this 
opinion.  

In regards to the claim for entitlement to service connection 
PTSD, currently the RO has indicated that the Veteran has 
failed to provide sufficient stressor information to 
adequately research his claimed stressors and in January 2008 
and August 2008, wrote up a formal finding on a lack of 
information required to corroborate stressors associated with 
a claim for service connection for PTSD.  

The Veteran's claimed stressors from a February 2006 
statement include having served in an area where he was told 
about all different things that could harm him include 
potentially being shot at.  He indicated that while working 
at a bombing range he was told that there were individuals 
who roamed the desert which he referred to as "Bedizens" 
who would rape and kill them if they came into contact with 
them.  He reported stress after the air war started, because 
of the uncertainty of whether he might have exposure to 
chemicals from planes coming back after flying through them.  
An October 2005 PTSD record gives a report of combat 
experience.  

His DD Form 214 confirms that he participated in Operation 
Desert Shield/Storm and received the Southwest Asia Service 
Medal, and Air Force Outstanding Unit with Valor Device.

The Veteran in his March 2008 VA Form I-9 alleged that 
incorrect dates were used by the RO in attempting to verify 
his stressors, and alleged that in August 1989 he was 
assigned to the 48th TFW (P) in Taif Saudi Arabia at King 
Fahad Air Base, where he said he was told he was in constant 
danger because of hostile people in the region.  He and his 
representative have also argued that his Air Force 
Outstanding Unit Award with Valor Device is proof of combat, 
although the RO in its January 2008 supplemental statement of 
the case stated that this did not indicate combat action or a 
stressful event as the Valor Device in this instance was 
noted to be awarded either for combat or combat support 
service, and determined the service personnel records only 
noted combat support service.

The Veteran's service personnel records reflect that he 
worked as a construction equipment technician and was noted 
to be deployed to serve in Operation Desert Shield/Storm, in 
AF Form 910 (Promotion Recommendation) written in February 
1991 and February 1992.  His duties during Desert 
Shield/Storm included placing concrete sidewalk, constructing 
storage areas, laying asphalt, constructed concrete runway 
training sites and installing curbs.  He also installed 
numerous facilities including a golf course and gazebo in 
support of deployed forces.  This is reported in the February 
1992 AF Form 910.  

The Board notes that the RO sent the Veteran two letters 
addressing the VA's duty to notify and assist in regards to 
his PTSD claim.  The first letter in November 2005 requested 
specific details of his combat related incidents and asked 
him to complete the closed questionnaire and provide detail 
about the location and times of the stressful events.  The 
enclosures were said to include a document titled PTSD: 
Combat Related, although a copy of this document was not 
included in the claims folder.  The other reported enclosures 
included a VA Form 21-4138 (Statement in Support of a Claim), 
and documents titled "How You Can Help and How VA Can Help 
You," "What the Evidence Must Show-Secondary SC" and VCAA 
Notice response.  These documents are in the claims folder 
except for the VA Form 21-4138.  The second duty to assist 
letter sent in February 2006 again asked for specific details 
about the combat related incidents and again requested he 
complete the enclosed questionnaire.  This letter stated that 
the submitted enclosures were VA Form 21-4138 and VA Form 21-
0781 (Statement in Support of a Claim for Service Connection 
for PTSD).  Again no copies of these enclosed documents were 
associated with the claims folder.  No subsequent requests 
for details of his claimed combat stressors were sent, 
including after he alleged in March 2008 that incorrect dates 
were being used to research his claimed stressors.  

In light of the fact that there continues to be a need to 
further clarify the details surrounding the claimed 
stressors, and in light of the Veteran's allegations in March 
2008 that incorrect dates were being used to research his 
claimed stressors, he should be provided another opportunity 
to clarify his stressors.  Additionally the RO's attempts at 
stressor verification should include copies of all documents 
sent to the Veteran in requesting such verification, as the 
present duty to assist letters from November 2005 and 
February 2006 did not include copies of the documents said to 
have been enclosures sent to the Veteran to help him verify 
his stressors.

Additionally, the RO should determine whether any additional 
records could be obtained to support his allegations of 
participation in actual combat which he alleges his Air Force 
Outstanding Unit Award with Valor Device should suffice as 
proof of combat.  Presently the evidence from the service 
personnel records does not reflect combat, but do show his 
participation in combat support.  

If the evidence does not establish that a Veteran is a combat 
Veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence. 38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

Finally the Board notes that additional evidence which 
includes some records pertaining to all his appellate issues 
has been submitted in August 14, 2008 after the most recent 
supplemental statement of the case, and did not include a 
waiver of AOJ review.  See 38 C.F.R. § 20.1304 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
identify all sources of recent medical 
treatment received for PTSD, tension 
headaches and his service-connected 
bilateral knee disabilities and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical records 
from all sources, including VA records, 
(not already in the claims folder) should 
then be requested.  All records obtained 
should be added to the claims folder.

2.  The AOJ should send the Veteran a 
development letter asking him to give a 
comprehensive statement regarding his 
averred stressors.  Please remind the 
Veteran that it is necessary to give as 
specific and detailed information about the 
persons, places, and events involved as 
possible, including as accurate a date for 
the event(s) as possible, so as to enable 
the service department to verify the 
identified stressors.  A copy of the letter 
sent to the Veteran should be associated 
with the claims folder.

3.  Following the completion of the above, 
the AOJ should review the entire claims 
file and prepare a summary of the 
unverified claimed stressors based on 
review of all pertinent documents, to 
include the Veteran's PTSD stressor 
statements and any medical and personnel 
records which may have been obtained.  The 
summary and all associated documents, 
including a copy of this remand, all 
available service records to include his DD 
Form 214 and any written stressor 
statements should then be sent to the U.S. 
Army and Joint Services Records Research 
Center (JSRRC), 7798 Cissna Road, Suite 
101, Springfield, Virginia 22150, to obtain 
verification of the claimed stressors.  The 
JSRRC should be requested to provide any 
information which might corroborate any of 
the Veteran's alleged combat related 
injuries or illnesses, experiences and 
stressors.  The AOJ should ask JSRRC to 
attempt to verify any claimed stressors.  
These include his having served in an area 
where he was advised of potential dangers, 
including possibly being shot at, working 
at a bombing range where potentially 
hostile desert natives which he referred to 
as "Bedizens" were said to be present, and 
the possibility of exposure to chemicals 
from planes coming back after flying.  The 
JSRRC should provide clarification as to 
whether the Veteran's service demonstrated 
in his DD Form 214, which includes an Air 
Force Outstanding Unit Award with Valor 
Device and any other records which may be 
obtained reflect service under combat.  The 
report should contain and any useful 
information such as unit histories, 
diaries, operational reports or other 
military records that might support the 
appellant's claim.

4.  Thereafter, following the completion of 
the above and review of all available 
evidence obtained regarding the Veteran's 
service, the AOJ must make a determination 
as to whether the Veteran's service, 
constitutes "combat service."  If further 
development is necessary in order to make 
such a determination, such should be done 
through all appropriate sources which 
should be documented.  After reaching a 
determination of the nature of the 
Veteran's service, if the determination is 
unfavorable, a report should be made that 
fully explains the reasons for any 
conclusions reached.  A copy of the 
determination and any accompanying actions 
must be associated with the claims folder.

5.  Thereafter following completion of 
above and if deemed necessary based on the 
evidence obtained from the above requested 
development, the AOJ should afford the 
Veteran a VA psychiatric examination.  The 
claims file must be provided to the 
examiner for review prior and pursuant to 
conduction and completion of the 
examination.  The examiner must determine 
the nature, severity, and etiology of any 
psychiatric disorder(s) present, to 
include PTSD.  In addressing the issue of 
PTSD, the examiner must be provided with a 
copy of the determination as to the nature 
of the Veteran's service as set forth in 
#1, and must note that such has been 
reviewed.  The examiner should provide an 
opinion on the following: 

a.  Does the Veteran have a diagnosis of 
PTSD?

b.  If PTSD is diagnosed, the examiner 
MUST identify the stressor(s) supporting 
the diagnosis of PTSD.  In identifying any 
claimed stressor(s) the examiner should 
independently review the entire record.  
After consideration of these stressors, 
the examiner should explain whether they 
satisfy the criteria to support a 
diagnosis of PTSD;

c.  If PTSD is not diagnosed or if there 
are additional psychiatric disorders, the 
examiner should opine as to whether any 
such disorder(s) is/are related to 
service, or if preexisting service, 
was/were aggravated thereby.  The examiner 
should also address the symptoms described 
in the Veteran's separation examination 
report of medical history in a discussion 
as to the etiology of any claimed 
psychiatric disorder.  The examiner should 
utilize the DSM-IV in arriving at 
diagnoses and identify all existing 
psychiatric diagnoses.  The report of the 
examination should include a complete 
rationale for all opinions.  

6.  Following completion of the above, the 
AOJ should schedule the Veteran for a VA 
orthopedic examination to determine the 
nature and extent of his service-connected 
left and right knee disabilities in 
accordance with the latest AMIE worksheet 
for rating knee disorders.  The claims 
file should be made available to the 
examiner for review of the pertinent 
evidence in conjunction with the 
examination.  Any further indicated 
special studies should be conducted, to 
include X-rays. The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings, and note (1) 
whether the Veteran does or does not have 
recurrent subluxation or lateral 
instability of the left and/or right knee, 
(2) whether arthritis of the left and/or 
right knee is shown by X-ray and if so, 
the extent of such arthritis (3) the 
active and passive range of motion of the 
left and right knee in degrees. The 
examiner also should comment on the 
functional limitations caused by the 
Veteran's service-connected left and right 
knee disabilities.  It is also requested 
that the examiner address the following 
questions.  Does the left and/or right 
knee disability cause weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, deformity, or 
atrophy? If the severity of these 
manifestations cannot be quantified, the 
examiner should so indicate.  
Specifically, the examiner must address 
the severity of painful motion from 
intermediate degrees to severe.  The 
examiner must note at what degree in the 
range of motion that pain is elicited as 
well as the severity of such pain.  With 
respect to subjective complaints of pain, 
the examiner should comment on whether the 
subjective complaints are supported by 
objective findings, whether any pain is 
visibly manifested upon palpation and 
movement of the knee, and whether there 
are any other objective manifestations 
that would demonstrate disuse or 
functional impairment of the knee due to 
pain attributable to the service-connected 
disabilities.

7.  Following completion of the above, the 
AOJ should schedule the Veteran for a VA 
neurological examination to determine the 
nature and extent of his service-connected 
tension headaches in accordance with the 
latest AMIE worksheet for rating headache 
disorders.  The claims folder must be made 
available to the examiner in conjunction 
with the evaluation.  Any additional 
testing deemed necessary should be 
performed.

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent neurological pathology found 
on examination to be associated with the 
service-connected tension headaches should 
be noted in the report of the evaluation.  
In addition, the examiner should 
specifically discuss the frequency and 
severity of the veteran's headache 
attacks.  Further, the examiner should 
express an opinion as to whether the 
nature and extent of the veteran's tension 
headaches alone are productive of severe 
economic inadaptability.  

8.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AOJ should 
re-adjudicate the Veteran's claims.  If 
any benefit sought on appeal remains 
denied, the Veteran should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, to include consideration of 
VAOPGCPREC 9-2004 and 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a Diagnostic Codes 5003, 
5010, 5257, 5260, 5261, 5262 when 
adjudicating the knee claims.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to 
cooperate by reporting for examination, without good cause, 
may have adverse consequences on his claims.  38 C.F.R. § 
3.655 (2008).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




